Title: To George Washington from William Moultrie, 29 December 1791
From: Moultrie, William
To: Washington, George



Dear & respected Sir
Charleston [S.C.] Decem. 29 1791

I have sent by the Baltimore Packet (that will sail tomorrow) to the care of Govr Howard the plants I did myself the honor to promise you; they are as follows, 2 boxes with sweet shrubs, 2 boxs with Italian Myrtle, 1 box with 2 opopynaxes, 1 box with two Olianders & 2 boxes with the Palmetto-Royal; they all stand our winters very well except the opopynax which must be housed, the seed of the Indian creeper I will send to yourself, if I have forgot any which I had promised I beg you will do the me the honor to let me know.
The unfortunate affair of Genl St Clair occasions much talk with us, we have had no official accounts, but what we have had is bad enough; I hope yours will be more favorable; the Indians will exult very much upon this second victory, and it will require a large Army to give them a check; especially as we have reason to believe that some whitemen are among them and perhaps from those Western Post that should be ours. I have the honor to be Dear Sir with the greatest affection & esteem Your most Obt humle Servt.
